                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12       BENJAMIN WISE,                                   Case No. 18-CV-07454-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER GRANTING MVI
                                                                                            ADMINISTRATORS INSURANCE
                                  14             v.                                         SOLUTIONS, INC.’S MOTION TO
                                                                                            DISMISS WITH PREJUDICE
                                  15       MAXIMUS FEDERAL SERVICES, INC.,
                                           et al.,                                          Re: Dkt. No. 128
                                  16
                                                        Defendants.
                                  17

                                  18          Plaintiff Benjamin Wise brings suit against MVI Administrators Insurance Solutions, Inc.,
                                  19   Monterey County Hospitality Association Health and Welfare Plan, United HealthCare Services,
                                  20   Inc., Monterey County Hospitality Association, and UnitedHealthCare Insurance Co. (collectively,
                                  21   “Defendants”) with regard to a denial of benefits to which Plaintiff claims he is entitled under his
                                  22   health insurance plan, which is covered by the Employee Retirement Income Security Act
                                  23   (“ERISA”). Before the Court is Defendant MVI Administrators Insurance Solutions, Inc.’s
                                  24   (“MVI” or “Defendant”)1 motion to dismiss. Having considered the submissions of the parties,
                                  25

                                  26   1
                                         As MVI is the only Defendant that moves to dismiss here, references to “Defendant” are
                                  27   references to MVI unless otherwise specified.
                                                                                      1
                                  28   Case No. 18-CV-07454-LHK
                                       ORDER GRANTING MVI ADMINISTRATORS INSURANCE SOLUTIONS, INC.’S MOTION TO DISMISS
                                       WITH PREJUDICE
                                   1   the relevant law, and the record in this case, the Court GRANTS Defendant’s motion to dismiss

                                   2   with prejudice.

                                   3   I.      BACKGROUND
                                   4           A. Factual Background

                                   5           The Court overviews the structure of Plaintiff’s insurance plan, then the facts surrounding

                                   6   Plaintiff’s allegations.

                                   7           1. Plaintiff’s Insurance Plan

                                   8           Plaintiff’s employer, Eric Miller Architects, is a participating employer of the group health

                                   9   and welfare plan (“Plan”) sponsored by the Monterey County Hospitality Association. ECF No.

                                  10   101 (“FAC”) at ¶¶ 35, 37. Plaintiff participates in the Plan through Eric Miller Architects. Id. at ¶

                                  11   3. Benefits under the Plan are provided by insurance providers who contract with the Monterey

                                  12   County Hospitality Association Health and Welfare Trust (“Trust”). Id. at ¶ 36. These benefits
Northern District of California
 United States District Court




                                  13   under the Plan “are subject to the provisions of the Plan, the Trust Agreement, [the] employer’s

                                  14   Adoption Agreement, and the determination of the Plan Administrator or health insurance

                                  15   issuer(s).” Id. The “Plan Trustees” are designated as the Plan Administrator. Id. at ¶ 11.

                                  16   However, the Plan Trustees contracted with MVI “to serve as the Plan Administrator.” Id.

                                  17   Moreover, the Summary Plan Description (“SPD”), a document that highlights a Plan participant’s

                                  18   “rights and obligations” under the Plan, states that “the use of the term ‘Plan Administrator’ in this

                                  19   document refers to MVI.” ECF No. 128-1, Ex. 1 at 1. Thus, Defendant is the designated Plan

                                  20   Administrator.

                                  21           The Plan offers health insurance options through UnitedHealthCare Insurance Company

                                  22   (“UHCIC”) and United HealthCare Services, Inc. (“UHC”), which set policies and guidelines

                                  23   regarding the coverage of health benefits. FAC at ¶ 39. “Defendant UHC handles benefit

                                  24   determinations and internal appeals of any benefit denials by the Plan, UHC or UHCIC.” Id. at ¶

                                  25   40.

                                  26           2. Facts Surrounding Plaintiff’s Allegations

                                  27
                                                                                         2
                                  28   Case No. 18-CV-07454-LHK
                                       ORDER GRANTING MVI ADMINISTRATORS INSURANCE SOLUTIONS, INC.’S MOTION TO DISMISS
                                       WITH PREJUDICE
                                   1           In 2002, Plaintiff was involved in a vehicular accident that rendered Plaintiff’s left arm

                                   2   completely paralyzed. Id. at ¶ 4. On July 5, 2017, Plaintiff was examined by his doctor, Dr. Ken

                                   3   Hashimoto, who assessed Plaintiff and discussed a possible referral for a Myomo prosthetic. Id. at

                                   4   ¶ 22. The Myomo prosthetic, otherwise known as a MyoPro orthosis, is a myoelectric elbow-

                                   5   wrist-hand orthosis manufactured by Myomo, Inc. that could restore functionality to Plaintiff’s left

                                   6   arm to assist Plaintiff with daily living activities such as lifting or feeding himself. Id. at ¶¶ 4–5.

                                   7   The MyoPro orthosis works by “sensing a patient’s own neurological signals through non-invasive

                                   8   sensors on the arm” to amplify a patient’s weak neural signal to help move the limb. Id. at ¶ 26.

                                   9   The MyoPro orthosis has been called “power steering for your arm.” Id. at ¶ 25. Plaintiff claims

                                  10   that he “has tried all available traditional therapies” to restore functionality to his left arm “without

                                  11   success.” Id. at ¶ 21. Thus, Plaintiff asserts that there is “no other option available [to] restore

                                  12   functionality to his arms other than a myoelectric [elbow-wrist-hand] orthosis.” Id.
Northern District of California
 United States District Court




                                  13            Dr. Hashimoto determined that Plaintiff was a candidate for a MyoPro orthosis, and

                                  14   referred Plaintiff to the Valley Institute of Prosthetics and Orthotics for further evaluation by

                                  15   certified prosthetists and orthotists. Id. at ¶¶ 22–23. The Valley Institute of Prosthetics and

                                  16   Orthotics determined that Plaintiff met the criteria to use a myoelectric elbow-wrist-hand orthosis.

                                  17   Id. at ¶ 23.

                                  18           On or about September 19, 2017, another one of Plaintiff’s doctors, Dr. Brandon Green,

                                  19   prepared a history and physical exam review of Plaintiff and his condition. Id. at ¶ 41. Dr. Green

                                  20   opined that a myoelectric orthosis is the “best available technology” in helping provide

                                  21   functionality to Plaintiff’s left arm. Id. Dr. Green’s history and physical exam review formed the

                                  22   basis for Plaintiff’s initial request for preauthorization coverage of the MyoPro orthotic made to

                                  23   UHC. Id. at ¶ 42.

                                  24           In correspondence dated October 10, 2017, UHC denied Plaintiff’s request for coverage of

                                  25   the MyoPro orthotic. Id. at ¶ 43. On November 22, 2017, Dr. Green filed an appeal of UHC’s

                                  26   denial of benefits to UHC’s Appeals Unit. Id. at ¶ 46. On December 11, 2017, UHC denied

                                  27
                                                                                           3
                                  28   Case No. 18-CV-07454-LHK
                                       ORDER GRANTING MVI ADMINISTRATORS INSURANCE SOLUTIONS, INC.’S MOTION TO DISMISS
                                       WITH PREJUDICE
                                   1   Plaintiff’s appeal. Id. at ¶ 50. UHC advised Plaintiff that he had exhausted the internal appeal

                                   2   process, and that Plaintiff had the right to an independent medical review through the California

                                   3   Department of Insurance. Id. at ¶ 52. Shortly after the denial of benefits by UHC’s Appeals Unit,

                                   4   Plaintiff filed a request for an independent medical review with the California Department of

                                   5   Insurance. Id. at ¶ 54. On January 17, 2018, Dr. Hashimoto completed a “Physician Certification

                                   6   Experimental/Investigational Denials required by the California Department of Insurance” to

                                   7   facilitate an independent medical review. Id. at ¶ 55. On January 26, 2018, Dr. Green submitted

                                   8   extensive information and documentation in support of Plaintiff’s independent medical review

                                   9   application. Id. at ¶¶ 56–57. MAXIMUS Federal Services, Inc. (“MAXIMUS”) conducted the

                                  10   independent medical review, and the review was conducted by three physicians “trained in

                                  11   physical medicine and rehabilitation.” Id. at ¶ 62. Each reviewing physician concluded that “the

                                  12   requested device is not likely to be more beneficial for treatment of the patient’s medical condition
Northern District of California
 United States District Court




                                  13   than any available standard therapy.” Id.

                                  14           B. Procedural History
                                  15           On December 11, 2018, Plaintiff filed suit against MVI Administrators Insurance

                                  16   Solutions, Inc., Monterey County Hospitality Association Health and Welfare Plan, United

                                  17   HealthCare Services, Inc. (“UHC”), Monterey County Hospitality Association, and

                                  18   UnitedHealthCare Insurance Co. (“UHCIC”). ECF No. 1.

                                  19            On April 26, 2019, MVI Administrators Insurance Solutions, Inc. (“MVI” or

                                  20   “Defendant”) filed a motion to dismiss the complaint. ECF No. 55. On July 2, 2019, the Court

                                  21   granted Defendant’s motion to dismiss the complaint without prejudice. ECF No. 93. In

                                  22   particular, the Court found that Plaintiff had failed to allege that Defendant was either a named or

                                  23   functional fiduciary, and the Court found that all three of Plaintiff’s causes of action therefore

                                  24   failed as to Defendant. Id. at 11–12. The Court granted Plaintiff leave to amend but warned that

                                  25   “failure to cure the deficiencies identified in this Order . . . will result in dismissal with prejudice.”

                                  26   Id. at 12.

                                  27
                                                                                           4
                                  28   Case No. 18-CV-07454-LHK
                                       ORDER GRANTING MVI ADMINISTRATORS INSURANCE SOLUTIONS, INC.’S MOTION TO DISMISS
                                       WITH PREJUDICE
                                   1          On August 1, 2019, Plaintiff filed a first amended complaint (“FAC”). ECF No. 101

                                   2   (“FAC”). Plaintiff’s FAC alleges the same three causes of action that Plaintiff’s initial complaint

                                   3   alleged. Id. at ¶¶ 69–96. On August 30, 2019, Defendant filed a motion to dismiss the FAC. ECF

                                   4   No. 128 (“Mot.”). On September 13, 2019, Plaintiff filed an opposition, ECF No. 138 (“Opp’n”),

                                   5   and on September 20, 2019, Defendant filed a reply, ECF No. 140 (“Reply”).

                                   6   II.    LEGAL STANDARD
                                   7          A. Motion to Dismiss under Federal Rule of Civil Procedure 12(b)(6)

                                   8          Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a complaint to include “a

                                   9   short and plain statement of the claim showing that the pleader is entitled to relief.” A complaint

                                  10   that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil Procedure

                                  11   12(b)(6). The United States Supreme Court has held that Rule 8(a) requires a plaintiff to plead

                                  12   “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
Northern District of California
 United States District Court




                                  13   550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual

                                  14   content that allows the court to draw the reasonable inference that the defendant is liable for the

                                  15   misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is

                                  16   not akin to a probability requirement, but it asks for more than a sheer possibility that a defendant

                                  17   has acted unlawfully.” Id. (internal quotation marks omitted). For purposes of ruling on a Rule

                                  18   12(b)(6) motion, the Court “accept[s] factual allegations in the complaint as true and construe[s]

                                  19   the pleadings in the light most favorable to the nonmoving party.” Manzarek v. St. Paul Fire &

                                  20   Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).

                                  21          The Court, however, need not accept as true allegations contradicted by judicially

                                  22   noticeable facts, see Schwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000), and it “may look

                                  23   beyond the plaintiff’s complaint to matters of public record” without converting the Rule 12(b)(6)

                                  24   motion into a motion for summary judgment, Shaw v. Hahn, 56 F.3d 1128, 1129 n.1 (9th Cir.

                                  25   1995). Nor must the Court “assume the truth of legal conclusions merely because they are cast in

                                  26   the form of factual allegations.” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011) (per

                                  27
                                                                                          5
                                  28   Case No. 18-CV-07454-LHK
                                       ORDER GRANTING MVI ADMINISTRATORS INSURANCE SOLUTIONS, INC.’S MOTION TO DISMISS
                                       WITH PREJUDICE
                                   1   curiam) (internal quotation marks omitted). Mere “conclusory allegations of law and unwarranted

                                   2   inferences are insufficient to defeat a motion to dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183

                                   3   (9th Cir. 2004).

                                   4          B. Leave to Amend
                                   5          If the Court determines that a complaint should be dismissed, it must then decide whether

                                   6   to grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to

                                   7   amend “shall be freely given when justice so requires,” bearing in mind “the underlying purpose

                                   8   of Rule 15 to facilitate decisions on the merits, rather than on the pleadings or technicalities.”

                                   9   Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and internal quotation

                                  10   marks omitted). When dismissing a complaint for failure to state a claim, “a district court should

                                  11   grant leave to amend even if no request to amend the pleading was made, unless it determines that

                                  12   the pleading could not possibly be cured by the allegation of other facts.” Id. at 1130 (internal
Northern District of California
 United States District Court




                                  13   quotation marks omitted). Accordingly, leave to amend generally shall be denied only if allowing

                                  14   amendment would unduly prejudice the opposing party, cause undue delay, or be futile, or if the

                                  15   moving party has acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532

                                  16   (9th Cir. 2008).

                                  17   III.   DISCUSSION
                                  18          Plaintiff’s first amended complaint (“FAC”) brings the same three causes of action as

                                  19   Plaintiff’s initial complaint: (1) claim for ERISA benefits pursuant to 29 U.S.C. § 1132(a)(1)(B);

                                  20   (2) violation of fiduciary duties of loyalty and due care in violation of ERISA pursuant to 29

                                  21   U.S.C. § 1132(a)(3); and (3) denial of “full and fair review” of the denial of Plaintiff’s claim

                                  22   pursuant to 29 U.S.C. § 1133 and applicable regulations. FAC at ¶¶ 69–96.

                                  23          Defendant argues that it is not a fiduciary under ERISA and thus that Defendant is “not a

                                  24   proper party to this ERISA action.” Mot. at 10. Defendant also argues that the complaint fails to

                                  25   satisfy the pleading standards of Twombly and Iqbal. Id. at 10–11.

                                  26          For the reasons stated below, the Court finds that the same deficiencies that afflicted

                                  27
                                                                                          6
                                  28   Case No. 18-CV-07454-LHK
                                       ORDER GRANTING MVI ADMINISTRATORS INSURANCE SOLUTIONS, INC.’S MOTION TO DISMISS
                                       WITH PREJUDICE
                                   1   Plaintiff’s initial complaint afflict the FAC. Specifically, the Court concludes that the Plaintiff

                                   2   fails to allege that Defendant is a fiduciary under ERISA, which is dispositive of all three of

                                   3   Plaintiff’s causes of action. Thus, the Court need not reach the question of whether the complaint

                                   4   has satisfied the pleading standards of Twombly and Iqbal.

                                   5          A. Defendant Is Not a Fiduciary under ERISA
                                   6          Defendant argues that it is not a fiduciary under ERISA because it performed only

                                   7   ministerial tasks and did not exercise any discretionary authority to determine claims and benefits.

                                   8   Id. at 5–10. Plaintiff argues that because Defendant is explicitly named as Plan Administrator,

                                   9   Defendant is automatically a fiduciary. Opp’n at 6–7. Plaintiff also asserts that Defendant had

                                  10   discretionary authority because, for instance, Defendant had the power under the Summary Plan

                                  11   Description (“SPD”) to determine whether to terminate coverage for fraud or intentional

                                  12   misrepresentation, and Defendant also handled complaints. Id. at 8–10. The Court finds
Northern District of California
 United States District Court




                                  13   Defendant’s arguments more compelling.

                                  14          “Under ERISA, there are two categories of fiduciaries—named (or statutory) and

                                  15   functional.” Acosta v. Brain, 910 F.3d 502, 517 (9th Cir. 2018). First, the Court analyzes whether

                                  16   Defendant was a named or statutory fiduciary, and then, whether Defendant was a functional

                                  17   fiduciary.

                                  18          1. Defendant Is Not a Named Fiduciary
                                  19          A named fiduciary is defined as follows:

                                  20                  [T]he term ‘named fiduciary’ means a fiduciary who is named in the
                                                      plan instrument, or who, pursuant to a procedure specified in the plan,
                                  21                  is identified as a fiduciary (A) by a person who is an employer or
                                                      employee organization with respect to the plan or (B) by such an
                                  22                  employer and such an employee organization acting jointly.
                                  23   29 U.S.C. § 1102(a)(2). The Court need not dwell on whether Defendant is a named fiduciary

                                  24   because in order to be classified as a named fiduciary, an entity must be “designated in the plan

                                  25   instrument as a fiduciary.” Depot, Inc. v. Caring for Montanans, Inc., 915 F.3d 643, 653 (9th Cir.

                                  26   2019) (internal quotation marks omitted). Defendant was not designated as a fiduciary in the SPD,

                                  27
                                                                                          7
                                  28   Case No. 18-CV-07454-LHK
                                       ORDER GRANTING MVI ADMINISTRATORS INSURANCE SOLUTIONS, INC.’S MOTION TO DISMISS
                                       WITH PREJUDICE
                                   1   so Defendant is not a named fiduciary.2

                                   2          Plaintiff argues that Defendant is a named fiduciary because “[a]n administrator is an

                                   3   example of a fiduciary under ERISA.” Opp’n at 6–7 (citing United States v. Jackson, 524 F.3d

                                   4   532, 545 (4th Cir. 2008), vacated and remanded by Jackson v. United States, 555 U.S. 1163

                                   5   (2008)). Thus, Plaintiff appears to assert that a plan administrator is automatically considered a

                                   6   named fiduciary. However, the Ninth Circuit does not in fact automatically deem plan

                                   7   administrators to be fiduciaries. “ERISA does not describe fiduciaries simply as administrators of

                                   8   the plan, or managers or advisers.” Acosta, 910 F.3d at 517; see also CSA 401(K) Plan v. Pension

                                   9   Prof’ls, Inc., 195 F.3d 1135, 1137 (9th Cir. 1999) (“PPI was to provide its services as a third-party

                                  10   administrator and not as a fiduciary of the Plan.”); IT Corp. v. General Am. Life Ins. Co., 107 F.3d

                                  11   1415, 1420 (9th Cir. 1997) (analyzing whether plan administrator was a fiduciary); Erpelding v.

                                  12   Delaware Charter Guar. & Trust Co., 162 F. App’x 730, 731 (9th Cir. 2006) (“[W]e examine
Northern District of California
 United States District Court




                                  13   whether the complaint alleged that [an administrator] exercised discretionary authority as a

                                  14   fiduciary or was performing ordinary functions as a non-fiduciary.”)

                                  15          Plaintiff also cites In re Luna, which stands for the proposition that “[o]nce deemed a

                                  16   fiduciary, . . . the fiduciary becomes subject to ERISA’s statutory duties.” 406 F.3d 1192, 1201

                                  17   (10th Cir. 2005). In the instant case, In re Luna provides no support to Plaintiff because as

                                  18   discussed above, a plan administrator is not automatically deemed a fiduciary in the Ninth Circuit.

                                  19   Thus, a plan administrator is not necessarily subject to ERISA’s statutory duties.

                                  20          In sum, Defendant is not a named fiduciary because Defendant was not so designated in

                                  21   the SPD, the plan instrument in the instant case. Next, the Court considers whether Defendant was

                                  22   nevertheless a functional fiduciary.

                                  23

                                  24   2
                                         The Court may take judicial notice of the SPD in resolving the instant motion because it is
                                  25   incorporated by reference in the FAC. Davis v. HSBC Bank Nevada, N.A., 691 F.3d 1152, 1160
                                       (9th Cir. 2012) (“Under the ‘incorporation by reference’ doctrine in this Circuit, ‘a court may look
                                  26   beyond the pleadings without converting the Rule 12(b)(6) motion into one for summary
                                       judgment.’” (quoting Van Buskirk v. Cable News Network, Inc., 284 F.3d 977, 980 (9th Cir.
                                  27   2002)).
                                                                                        8
                                  28   Case No. 18-CV-07454-LHK
                                       ORDER GRANTING MVI ADMINISTRATORS INSURANCE SOLUTIONS, INC.’S MOTION TO DISMISS
                                       WITH PREJUDICE
                                              2. Defendant Is Not a Functional Fiduciary
                                   1
                                              ERISA provides a definition of a “functional” fiduciary:
                                   2
                                                      [A] person3 is a fiduciary with respect to a plan to the extent (i) he
                                   3                  exercises any discretionary authority or discretionary control
                                                      respecting management of such plan or exercises any authority or
                                   4                  control respecting management or disposition of its assets, (ii) he
                                                      renders investment advice for a fee or other compensation, direct or
                                   5                  indirect, with respect to any moneys or other property of such plan,
                                                      or has any authority or responsibility to do so, or (iii) he has any
                                   6                  discretionary authority or discretionary responsibility in the
                                                      administration of such plan.
                                   7
                                       29 U.S.C. § 1002(21)(A) (footnote added). In other words, to be a “functional” fiduciary, “the
                                   8
                                       person or entity must have control respecting the management of the plan or its assets, give
                                   9
                                       investment advice for a fee, or have discretionary responsibility in the administration of the plan.”
                                  10
                                       Arizona State Carpenters Pension Trust Fund v. Citibank (Arizona), 125 F.3d 715, 722 (9th Cir.
                                  11
                                       1997). “A person or entity who performs only ministerial services or administrative functions
                                  12
Northern District of California
 United States District Court




                                       within a framework of policies, rules, and procedures established by others is not an ERISA
                                  13
                                       fiduciary.” Id. at 721-22. Also, having “to make a decision in the exercise of a ministerial duty
                                  14
                                       does not rise to the level of discretion required to be an ERISA fiduciary.” Id. at 722.
                                  15
                                              “The [United States] Supreme Court has stressed that the central inquiry [into whether a
                                  16
                                       party was an ERISA fiduciary] is whether the party was acting as an ERISA fiduciary ‘when
                                  17
                                       taking the action subject to complaint.’” Santomenno v. Transamerica Life Ins. Co., 883 F.3d 833,
                                  18
                                       838 (9th Cir. 2018) (quoting Pegram v. Herdrich, 530 U.S. 211, 226 (2000)). Specifically,
                                  19
                                       because “a person is a fiduciary under this provision only ‘to the extent’ the person engages in the
                                  20
                                       listed conduct, a person may be a fiduciary with respect to some actions but not others.” Depot,
                                  21
                                       Inc., 915 F.3d at 654.
                                  22
                                              Here, the action taken that is subject to complaint is the denial of benefits to Plaintiff under
                                  23
                                       the Plan. However, completely lacking from the FAC is any indication that Defendant acted or
                                  24

                                  25

                                  26
                                       3
                                        ERISA’s definition of “person” includes a “partnership, joint venture, corporation, mutual
                                       company, joint-stock company, trust, estate, unincorporated organization, association, or
                                  27   employee organization.” 29 U.S.C. § 1002(9).
                                                                                        9
                                  28   Case No. 18-CV-07454-LHK
                                       ORDER GRANTING MVI ADMINISTRATORS INSURANCE SOLUTIONS, INC.’S MOTION TO DISMISS
                                       WITH PREJUDICE
                                   1   participated in any way in the denial of benefits to Plaintiff. Specifically, Plaintiff’s “initial

                                   2   request for preauthorization coverage of the MyoPro [was] made to UHC.” FAC at ¶ 42. After

                                   3   UHC “denied [Plaintiff’s] request for coverage,” Plaintiff’s physician Dr. Green “submitted an

                                   4   appeal to UHC’s Appeals Unit” and sought to “rebut the various rationale [sic] used by UHC to

                                   5   deny preauthorization.” Id. at ¶ 46. However, “UHC denied Plaintiff’s appeal.” Id. at ¶ 50. At

                                   6   that point, “UHC advised that [Plaintiff] had exhausted the internal appeal process.” Id. at ¶ 52.

                                   7   Thus, Plaintiff next “filed a request for an Independent Medical Review . . . with the California

                                   8   Department of Insurance.” Id. at ¶ 54. The Independent Medical Review “was conducted through

                                   9   [Defendant] MAXIMUS by three physicians,” all of whom concluded that “the requested device is

                                  10   not likely to be more beneficial for treatment of the patient’s medical condition than any available

                                  11   standard therapy.” Id. at ¶ 62.

                                  12           Thus, from Plaintiff’s own allegations, it is clear that it was UHC that denied Plaintiff’s
Northern District of California
 United States District Court




                                  13   initial request for preauthorization coverage and the subsequent appeal. Moreover, it was

                                  14   Defendant MAXIMUS that conducted the Independent Medical Review. As the Court previously

                                  15   noted with respect to Plaintiff’s initial complaint, ECF No. 93 at 9, the FAC is completely silent as

                                  16   to any role Defendant might have played in the denial of benefits to Plaintiff. This silence is

                                  17   thoroughly conspicuous and quite revealing. As noted supra, the United States Supreme Court

                                  18   and the Ninth Circuit have made clear that the “central inquiry” in resolving whether a party was

                                  19   an ERISA fiduciary is “whether the party was acting as an ERISA fiduciary ‘when taking the

                                  20   action subject to complaint.’” Santomenno, 883 F.3d at 838 (quoting Pegram, 530 U.S. at 226)

                                  21   (emphasis added). Defendant simply could not have been acting as a fiduciary “when taking the

                                  22   action subject to complaint” because according to Plaintiff’s own pleading, Defendant played no

                                  23   role in denying Plaintiff any benefits. Indeed, Plaintiff even admits that “UHC handles benefit

                                  24   determinations and internal appeals of any benefit denials by the Plan, UHC or UHCIC.” FAC. at

                                  25   ¶ 40.

                                  26           Plaintiff argues that Defendant possessed “discretionary authority” by pointing to the same

                                  27
                                                                                          10
                                  28   Case No. 18-CV-07454-LHK
                                       ORDER GRANTING MVI ADMINISTRATORS INSURANCE SOLUTIONS, INC.’S MOTION TO DISMISS
                                       WITH PREJUDICE
                                   1   provisions of the SPD that Plaintiff raised in opposition to Defendant’s motion to dismiss

                                   2   Plaintiff’s initial complaint. Opp’n at 8. As before, these provisions do not salvage Plaintiff’s

                                   3   argument because they concern Defendant’s authority with respect to claims for eligibility under

                                   4   the Plan, not claims for benefits. For example, Plaintiff points to the fact that the SPD provides

                                   5   that Plan benefits are “subject to the provisions of the Plan, the Trust Agreement, your employer’s

                                   6   Adoption Agreement, and the determination of the Plan Administrator or health insurance

                                   7   issuer(s).” ECF No. 131-1, Ex. 1 at 1 (emphasis added). However, the SPD explains that the Plan

                                   8   Administrator may make a “determination” as to a “claim for eligibility under the Plan . . .

                                   9   pursuant to the Plan and the Trust Agreement.” Id. at 5 (emphasis added). The instant case

                                  10   concerns a denial of benefits, not a denial of eligibility. Hence, the provisions concerning

                                  11   eligibility do not establish that Defendant acted as a fiduciary “when taking the action subject to

                                  12   complaint.”4
Northern District of California
 United States District Court




                                  13          Simply put, Defendant took no action in the instant case. The law is clear that “entities

                                  14   that took no action at all with respect to a plan” are not fiduciaries and thus have no fiduciary

                                  15   responsibilities. Santomenno ex rel. John Hancock Trust v. John Hancock Life Ins. Co. (U.S.A.),

                                  16   768 F.3d 284, 300 (3d Cir. 2014); see also Leimkuehler v. Am. United Life Ins. Co., 713 F.3d 905,

                                  17   914 (7th Cir. 2013) (“AUL’s decision not to exercise its contractual right to substitute different

                                  18   (less expensive) funds for the Leimkuehler Plan does not make it a fiduciary.”); Trs. of the

                                  19   Graphic Commc’ns Int’l Union Upper Midwest Local 1M Health & Welfare Plan v. Bjorkedal,

                                  20   516 F.3d 719, 733 (8th Cir. 2008) (holding that an “act of omission” cannot render an entity a

                                  21   functional fiduciary).

                                  22
                                       4
                                  23     The Court also notes that simply because the Plan Administrator may determine a claim for
                                       eligibility, that does not mean the Defendant is a functional fiduciary even with respect to those
                                  24   claims. Under Ninth Circuit law, an entity that performs services or functions “within a
                                       framework of policies, rules, and procedures established by others is not an ERISA fiduciary.”
                                  25   Arizona State Carpenters, 125 F.3d at 721-22. The SPD specifies that the Plan Administrator may
                                       only determine a claim for eligibility within the framework of and “under and pursuant to the Plan
                                  26   and the Trust Agreement.” ECF No. 131-1, Ex. 1 at 5. Moreover, there is no evidence that
                                       Defendant played any role in establishing the “framework of policies, rules, and procedures” used
                                  27   to determine a claim for eligibility. Arizona State Carpenters, 125 F.3d at 721-22.
                                                                                         11
                                  28   Case No. 18-CV-07454-LHK
                                       ORDER GRANTING MVI ADMINISTRATORS INSURANCE SOLUTIONS, INC.’S MOTION TO DISMISS
                                       WITH PREJUDICE
                                   1          Plaintiff seeks to sidestep this case law by arguing that Defendant “failed to oversee the

                                   2   claims process and UHC’s incompetent interpretation and application of the Plan terms that

                                   3   resulted in the denial of benefits.” Opp’n at 9. Plaintiff therefore appears to assume that

                                   4   Defendant possessed a fiduciary duty to monitor UHC, UHCIC, and/or MAXIMUS. Plaintiff’s

                                   5   argument is entirely circular. Plaintiff essentially asserts that Defendant is a fiduciary because it

                                   6   breached a fiduciary duty to monitor. As another district court explained in confronting an

                                   7   identical argument, “[t]his begs the question. If [Defendant] were not a fiduciary . . . , it did not

                                   8   have a duty to monitor [] performance, and therefore could not have breached that duty.” In re

                                   9   Express Scripts/Anthem ERISA Litig., 285 F. Supp. 3d 655, 681 n.43 (S.D.N.Y. 2018).

                                  10          In opposition, Plaintiff also argues that Defendant possessed the right to “change insurance

                                  11   carriers or insurance policies at any time.” Opp’n at 9. Plaintiff argues that this power

                                  12   automatically created a fiduciary duty to monitor UHC and UHCIC on the part of Defendant. See,
Northern District of California
 United States District Court




                                  13   e.g., Coyne v. Delany Co. v. Selman, 98 F.3d 1457, 1465 (4th Cir. 1996) (“[T]he power (through

                                  14   plan amendment) to appoint, retain and remove plan fiduciaries constitutes ‘discretionary

                                  15   authority’ over the management or administration of a plan . . . . Moreover, this authority carries

                                  16   with it a duty ‘to monitor appropriately’ those subject to removal.”).

                                  17          The Court need not reach the question of whether the right to change insurers necessarily

                                  18   entails a duty to monitor under Ninth Circuit case law for the following three reasons. First, the

                                  19   FAC itself never alleges that Defendant possessed the right to “change insurance carriers or

                                  20   insurance policies at any time.” Opp’n at 9. Instead, this assertion appears only in Plaintiff’s

                                  21   opposition to the instant motion to dismiss. “The plaintiff cannot avoid dismissal by alleging new

                                  22   facts in an opposition to a motion to dismiss.” Tharpe v. Diablo Valley College, No. C 11-02624

                                  23   SBA, 2011 WL 4080961, at *2 (N.D. Cal. Sept. 13, 2011).

                                  24          Second, for this argument, Plaintiff relies on the “adoption agreement” that Eric Miller

                                  25   Architects entered into with the Trust. Opp’n at 9; ECF No. 58, Ex. B. A court “generally may

                                  26   not look beyond the four corners of the complaint in ruling on a Rule 12(b)(6) motion, with the

                                  27
                                                                                         12
                                  28   Case No. 18-CV-07454-LHK
                                       ORDER GRANTING MVI ADMINISTRATORS INSURANCE SOLUTIONS, INC.’S MOTION TO DISMISS
                                       WITH PREJUDICE
                                   1   exception of documents incorporated into the complaint by reference, and any relevant matters

                                   2   subject to judicial notice.” Fraley v. Facebook, Inc., 830 F.Supp.2d 785, 794 (N.D.Cal.2011)

                                   3   (citing Swartz v. KPMG LLP, 476 F.3d 756, 762 (9th Cir.2007). Unlike the SPD, the FAC does

                                   4   not incorporate the adoption agreement by reference, nor does Plaintiff explain how the adoption

                                   5   agreement is the proper subject of judicial notice.

                                   6          Third, and finally, even if the Court did consider the content of the adoption agreement, the

                                   7   Court would not conclude that Defendant possessed the right to “change insurance carriers or

                                   8   insurance policies at any time.” Opp’n at 9. This is so because the adoption agreement states only

                                   9   that “the Trustees may add, change or terminate any benefit maintained by the Plan, [and] may

                                  10   change insurance carrier or insurance policies . . . at any time.” ECF No. 58, Ex. B at 5.

                                  11   However, the adoption agreement does not state that Defendant possesses this authority. Nor does

                                  12   the SPD ever confer this authority on Defendant. Thus, Plaintiff has not sufficiently alleged that
Northern District of California
 United States District Court




                                  13   Defendant possessed the right to “change insurance carriers or insurance policies at any time.”

                                  14   Opp’n at 9.

                                  15          Finally, Plaintiff argues that Defendant is “the only fiduciary” that can “determine

                                  16   coverage for claims.” Opp’n at 13. Plaintiff’s argument is based on the SPD’s statement that

                                  17   “[i]nsurance carriers shall have full discretionary authority to decide all claims and appeals for

                                  18   benefits under the Plan.” ECF No. 131-1, Ex. 1 at 4. Under California law, the above excerpt

                                  19   from the SPD constitutes a discretionary clause, a “provision that reserves discretionary authority

                                  20   to the insurer, or an agent of the insurer, to determine eligibility for benefits or coverage.” Cal.

                                  21   Ins. Code § 10110.6(a). However, under California law, such discretionary clauses are “void and

                                  22   unenforceable.” Id.

                                  23          Plaintiff argues that because the SPD’s statement that insurance carriers have discretionary

                                  24   authority to review claims is void under California law, it falls to the Plan Administrator (i.e.,

                                  25   Defendant) to review claims for benefits because the SPD also provides that Plan benefits are

                                  26   “subject to the provisions of the Plan, the Trust Agreement, your employer’s Adoption

                                  27
                                                                                         13
                                  28   Case No. 18-CV-07454-LHK
                                       ORDER GRANTING MVI ADMINISTRATORS INSURANCE SOLUTIONS, INC.’S MOTION TO DISMISS
                                       WITH PREJUDICE
                                   1   Agreement, and the determination of the Plan Administrator or health insurance issuer(s).” ECF

                                   2   No. 131-1, Ex. 1 at 1 (emphasis added). As discussed supra, however, Plaintiff’s argument

                                   3   misrepresents what is meant by “the determination of the Plan Administrator.” The SPD explains

                                   4   that the Plan Administrator may make a “determination” as to a “claim for eligibility under the

                                   5   Plan . . . pursuant to the Plan and the Trust Agreement.” Id. at 5 (emphasis added). The SPD

                                   6   never states that the Plan Administrator may make “determinations” as to claims for benefits. In

                                   7   fact, another portion of the SPD that is not part of the discretionary clause states: “The benefits

                                   8   provided under the Plan are insured and underwritten by insurance carriers. The insurance carriers

                                   9   are also responsible for performing various administrative services in connection with the Plan,

                                  10   including determination and payment of claims.” Id. at 3 (emphasis added).

                                  11          In light of the foregoing, the Court concludes that Defendant is not a functional fiduciary.

                                  12          3. Plaintiff’s Claims Fail Because Defendant is Not a Fiduciary
Northern District of California
 United States District Court




                                  13          In sum, the Court has determined that Defendant is neither a named fiduciary nor a

                                  14   functional fiduciary.

                                  15          Therefore, the Court GRANTS Defendant’s motion to dismiss Plaintiff’s first cause of

                                  16   action: a claim for ERISA benefits pursuant to 29 U.S.C. § 1132(a)(1)(B). Courts have held that if

                                  17   a party “had no authority to resolve benefit claims or any responsibility to pay them, [the party] is

                                  18   not the proper defendant for an action to recover benefits as authorized by § 1132(a)(1)(B).”

                                  19   Echague v. Metropolitan Life Ins. Co., 43 F. Supp. 3d 994, 1007 (N.D. Cal. 2014). Here,

                                  20   Defendant was not a fiduciary, played no role in deciding the claim and subsequent appeals, and

                                  21   had no responsibility to pay benefit claims. Thus, Plaintiff’s first cause of action fails as to

                                  22   Defendant.

                                  23          In addition, the Court GRANTS Defendant’s motion to dismiss Plaintiff’s second cause of

                                  24   action: violation of fiduciary duties of loyalty and due care in violation of ERISA pursuant to 29

                                  25   U.S.C. § 1132(a)(3). “To establish an action [under] . . . 29 U.S.C. § 1132(a)(3), the defendant

                                  26   must be an ERISA fiduciary acting in its fiduciary capacity . . . .” Mathews v. Chevron Corp., 362

                                  27
                                                                                         14
                                  28   Case No. 18-CV-07454-LHK
                                       ORDER GRANTING MVI ADMINISTRATORS INSURANCE SOLUTIONS, INC.’S MOTION TO DISMISS
                                       WITH PREJUDICE
                                   1   F.3d 1172, 1178 (9th Cir. 2004). Here, the Court determined that Defendant was not a fiduciary

                                   2   acting in a fiduciary capacity. Thus, Plaintiff’s second cause of action fails as to Defendant.

                                   3          Moreover, the Court GRANTS Defendant’s motion to dismiss Plaintiff’s third cause of

                                   4   action: denial of “full and fair review” of the denial of Plaintiff’s claim pursuant to 29 U.S.C. §

                                   5   1133. Under ERISA, “every employee benefit plan shall . . . afford a reasonable opportunity to

                                   6   any participant whose claim for benefits has been denied for a full and fair review by the

                                   7   appropriate named fiduciary of the decision denying the claim.” 29 U.S.C. § 1133(2) (emphasis

                                   8   added). Here, Defendant was not the “appropriate named fiduciary” that denied Plaintiff’s claim

                                   9   because Defendant was not even a fiduciary. Thus, Plaintiff’s third cause of action fails as to

                                  10   Defendant.

                                  11          4. Leave to Amend Is Denied Because Amendment Would Be Futile
                                  12          The Court previously granted Defendant’s motion to dismiss Plaintiff’s initial complaint in
Northern District of California
 United States District Court




                                  13   its entirety under the same rationale laid out in the instant Order: Plaintiff did not allege that

                                  14   Defendant was an ERISA fiduciary. The Court warned that “failure to cure the deficiencies

                                  15   identified in this Order or Defendant’s motion and reply will result in dismissal with prejudice of

                                  16   the claims dismissed in this Order.” ECF No. 93 at 12. Plaintiff has failed to cure the deficiencies

                                  17   the Court identified. Accordingly, the Court concludes that additional opportunities to amend the

                                  18   FAC would be futile. See Leadsinger, Inc., 512 F.3d at 532. Thus, dismissal with prejudice is

                                  19   appropriate.

                                  20   IV.    CONCLUSION
                                  21          For the foregoing reasons, the Court GRANTS the motion to dismiss with prejudice as to

                                  22   all three causes of action against Defendant.

                                  23   IT IS SO ORDERED.

                                  24   Dated: January 21, 2020

                                  25                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  26                                                     United States District Judge
                                  27
                                                                                          15
                                  28   Case No. 18-CV-07454-LHK
                                       ORDER GRANTING MVI ADMINISTRATORS INSURANCE SOLUTIONS, INC.’S MOTION TO DISMISS
                                       WITH PREJUDICE
